                   Case 1:18-cr-00567-VSB Document 56 Filed 01/16/19 Page 1 of 2
                                     590 Madison Avenue, 20th Floor, New York, NY 10022-2524 ~ p212 2Z3-4040 ~ f212 223-4134


~~ra~ell~~r~or~n

    Rebecca Monck Ricigliano
    (212) 895-4268
    RRiciglianoC~crowell.com


                                                       January 16, 2019


    VIA ECF

    The Honorable Vernon S. Broderick
    United States District Judge
    Southern District of New York
    Thurgood Marshall
    United States Courthouse
    40 Foley Square
    New York, New York 10007

    Re:       United States v. Christopher Collins et al., 18 Cr. 567(VSB)

    Dear Judge Broderick:

            Pursuant to the Court's January 7, 2019 order and the discussion at the December 1 S,
    2018 status conference in this matter, defendants Cameron Collins, Christopher Collins, Stephen
    Zarsky the "Defendants"), and the government submit this joint letter concerning the status of
    the SEC's production to the Defendants (the "SEC Discovery") in the civil matter, Securities and
    Exchange Commission v. Christopher Collins et al., 18 Cv. 7128 (KPF), in which the
    government intervened for the purpose of obtaining a limited stay of discovery. As set forth in
    detail below, in light of the recent receipt and volume of the SEC Discovery, the Defendants may
    not be in a position to file discovery motions related to that material by February 8, 2019 and
    request permission to supplement their discovery motions, if necessary, following their review of
    the SEC Discovery by the May 10, 2019 deadline for the filing of substantive motions in this
    case. For the Court's convenience, the following is a brief update on the status of outstanding
    discovery requests raised at the December 18, 2018 conference.

              1.       SEC Discovery

           On January 9, 2019, the Defendants each received a hard drive from the SEC containing
    the SEC Discovery responsive to Judge Failla's November 9, 2018 order in Securities and
    Exchange Commission v. Collins et al., 18 Cv. 7128 {KPF}. On January 10, initial processing of
    the hard drives revealed that the SEC Discovery consisted of approximately 342,~0~ pages.
    Processing of the information on the hard drives continues, including deduplication against
    materials already provided to the Defendants in Rule 16 discovery. Following processing and
    deduplication, review of the "new" material contained in the SEC Discovery will begin. Because


   Crowell & Moring LLP ■ www.crowell.com ■Washington, DC ■New York ■ 5an Francisco ~ Los Angeles ~ Orange County ■London ■Brussels
                Case 1:18-cr-00567-VSB Document 56 Filed 01/16/19 Page 2 of 2



  The Honorable Vernon S. Broderick
  January 16, 2019
  Page 2


  this processing is ongoing, and the Defendants do not yet know the number of"new" documents
  provided by the SEC, it is unclear if Defendants will be able to file motions relating to the SEC
  Discovery on February 8, 2019. Accordingly; in an abundance of caution, we respectfully
  request that the Court allow the Defendants to file motions relating to the SEC Discovery (if any)
  on May 10, 2019, the date previously set by the Court for the filing of substantive motions in this
  case. The Defendants have conferred with the Government, and the Government has no
  objection to the Defendants having until May 10, 2019 to raise any issues relating to the SEC
  Discovery.

           2.       Other Outstanding Discovery Issues

         During the December 18, 2018 status conference, the Defendants highlighted several
 discovery requests raised with the government:(i) a request for a bill of particulars,(ii) a request
 that the government review for Beady and Giglio information the material the SEC did not
 produce to the Defendants as part of the SEC Discovery, {iii} a request that the government
 propose redactions for statements allegedly made by each of the Defendants to law enforcement
 as required by Bruton v. United States, and (iv} a request by Representative Christopher Collins
 for certain information relating to Representative Collins's Speech or Debate Privilege. The
 Defendants and the government exchanged correspondence and met and conferred on each of
 these requests. Although additional discussion may take place, a resolution is unlikely on any of
 these issues, and the Defendants expect to file motions related to each on February 8, 2019.

                                                               Respectfully submitted,
                                                               ~                                -,


                                                              Rebecca Monck Riciglia
                                                              Thomas A. Hanusik
                                                              Patrick S. Brown


 cc:       AUSA Scott Hartman(by email}
           AUSA Max Nicholas (by email
           AUSA Damian Williams(by email}
           Jonathan Barr, Esq.(by email)
           Jonathan New, Esq.(by email
           Kendall Wangsgard, Esq. {by email
           Mauro Wolfe, Esq.(by email}
           Amanda Bassen, Esq.(by email




Crowell 8 Morino LLP ~ www.crowell.com ■Washington, DC ■New York ■San Francisco ~ Los Angeles ■Orange County ■London ■Brussels
